Citation Nr: 0620219	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for motion intolerance, 
claimed as vertigo, motion sickness, and a middle ear 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service with the Merchant Marine from July 
28 to August 28, 1944.  He was honorably discharged at the 
end of hostilities. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

This case was before the Board in October 2004, at which time 
the Board remanded the claims for further development.  

The veteran appealed the July 2002 rating decision to the 
Board in a February 2003 VA Form 9. The veteran's spouse 
attempted to withdraw his appeal in a letter written in 
January 2006, stating that:

I'd like to inform you that my husband is 
too ill to continue pursuing this case 
(dementia etc).  Please consider it 
closed. Thank you.  

While the appellant's note is acknowledged, as a matter of 
law, she does not have the authority to withdraw the 
veteran's claim.  In this regard, while a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision, 38 C.F.R. §§ 20.202, 20.204(b) 
(2005), a withdrawal may only be made by the appellant or by 
his authorized representative.  Here, the veteran has 
appointed the Disabled American Veterans as his 
representative.  Hence, the claim is not withdrawn.
 

FINDINGS OF FACT

The veteran does not have a chronic disease process 
manifested by motion intolerance, claimed as vertigo, motion 
sickness, and a middle ear disability as a result of his 
period of service.
 



CONCLUSION OF LAW

A chronic disease process manifested by motion intolerance, 
claimed as vertigo, motion sickness, and a middle ear 
disability was not incurred or aggravated in-service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a October 2002 and 
November 2004 statement of the case, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claim was readjudicated in a December 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, any timing error in the issuance of the notice was 
cured by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 

Background

The veteran's DD-214 only indicates that he had one month of 
recognizable service in the Merchant Marines during World War 
II from July 28 and August 28, 1944 as a deck cadet. 
 However, he claims that he in fact performed oceangoing 
service in October 1944 aboard a tanker, the Shabonee (T3-S-
A1), in a convoy from New York to England and back. He claims 
that on the return trip, the tanker encountered a storm at 
which time he became unable to perform his duties and was 
completely disabled. He asserts that upon his return to New 
York, he was discharged due to this disability, and that this 
disorder has continued since.

There are no service medical records and attempts to secure 
them have been futile.

The veteran does not contend that he received treatment 
onboard ship, or in any medical facility for motion 
intolerance, vertigo, motion sickness, or a middle ear 
disability during service.  In fact the earliest evidence of 
treatment for motion intolerance or vertigo is not until 
1999, or 55 years after service.  In January 1999 the veteran 
injured himself in a falling accident in which he apparently 
struck his head.  He subsequently began showing signs of a 
head injury.  

Private medical records dated in March and May 2000, from 
Judith White, M.D., Ph.D., note the veteran had a lifelong 
problem with motion intolerance.  He could not ride in the 
back of a car, or look up for any prolonged period as he 
became so nauseated he vomited and had to remain bedridden 
for days thereafter.  He was treated for a history of marked 
disequilibrium for several days on arising quickly from bed.  
He denied vertigo and had not noticed any hearing change or 
tinnitus.  He attributed his symptoms to wartime 
seasickness.  

A February 2003 letter from Timothy R. Oman, M.D., from the 
Lahey Clinic, summarized the veteran's medical history.  He 
noted that the veteran entered the Merchant Marine in World 
War II.  The veteran reported that on his second voyage he 
became violently ill from vertigo with nausea and vomiting.  
Since that incident he has had lifelong trouble with 
vertigo.  Head extensions will cause symptoms, as will riding 
in cars.  When he had symptoms he became nauseated with 
vomiting and would remain bedridden for several days.  In 
summary, Dr. Oman noted, the veteran has a lifelong battle 
with vertigo which commenced while he was in the Merchant 
Marines.

Evidence received from the National Maritime Center (USCG) 
confirmed that the veteran only had service from July 28 to 
August 28, 1944.  

Criteria/Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999). 

In this regard, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). Also, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

With the above criteria in mind, the Board reiterates that 
there are no service medical records.  Neither does the 
veteran contend that he received treatment sea going service 
between July 28 and August 28, 1944.

The Board recognizes that Dr. Oman attributed the veteran's 
current disability of motion intolerance, claimed as vertigo, 
motion sickness, and a middle ear disability to military 
service.  However, it is apparent that Dr. Oman's opinion 
relied solely on the veteran's self- reported and 
unsubstantiated history of inservice vertigo with nausea and 
vomiting.  As noted above, when a medical opinion relies on 
the veteran's rendition of his own medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran. Swann v. Brown, 5 Vet. App. 229 (1993). Hence, the 
Board concludes that Dr. Oman's opinion has minimal probative 
value.

The Board has also considered the assertions made by the 
appellant and his representative. To the extent that the 
statements have been provided to establish that any current 
vertigo, motion sickness, and a middle ear disability 
disorders are attributable to service, the statements amount 
to opinions about a matter of medical causation. There is no 
indication from the record that the veteran or his 
representative has any medical expertise. As lay persons, 
they are not competent to offer a medical opinion regarding 
the diagnosis or etiology of a disorder. Espiritu. 

The preponderance of the competent probative evidence is 
against finding that vertigo, motion sickness, and a middle 
ear disability had its onset inservice, or that any current 
such disability is related to any incident or incidents of 
service. Moreover, given the length of time between the 
veteran's 1944 separation from military service and records 
documenting a diagnosis of vertigo, motion sickness, and a 
middle ear disability, 55 years later, the Board finds that 
there is no continuity of symptomatology. Accordingly, no 
basis is provided for a grant of service connection.

For all the foregoing reasons, the claim of entitlement to 
service connection for motion intolerance, claimed as 
vertigo, motion sickness, and a middle ear disability is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for motion intolerance, 
claimed as vertigo, motion sickness, and a middle ear 
disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


